DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11 are objected to because of the following informalities: Claim 1 line 7; recites “sip pixel”, applicant is suggested to change it to “skip pixel” throughout the claims. 
 Appropriate correction is required.

Specification
3.	The disclosure is objected to because of the following informalities: specification discloses “sip pixel” throughout, applicant is suggested to make correction to change it to “skip pixel”.  
Appropriate correction is required.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first operation unit”, “a prediction unit”, a second operation unit” in claim 1,3,4,5 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over 
Cheolhwan Kim et al. “Mosaic-CNN: A Combined two step zero prediction approach to trade off accuracy and computation energy in convolution neural networks” (hereafter Kim) (see IDS).
Regarding claims 1 and 9, Kim discloses an operation device of a convolutional neural network, comprising: a first operation unit performing a convolution operation on an input feature map based on a predetermined mosaic type to output at least one pixel information of an output 
	Regarding claim 2, Kim further discloses the operation device, wherein the first operation unit detects a predetermined prediction pattern based on the predetermined mosaic type (see, abstract, the predict and skip the convolutions generating zero outputs, The proposed two-step zero prediction approach, called mosaic CNN).
 	Regarding claims 3 and 10, Kim further discloses the operation device, wherein the first operation unit determines first operation order information for the input feature map through a kernel and a stride, which correspond to the prediction pattern, and the first operation order information are operation order information for the stride determined according to the prediction pattern (page 777, C. Two-step approach implementation, In order to apply the two-step process of Mosaic CNN to sparse CNN architecture, we present the grouping method which divides the kernel weights and Ifmaps into two subgroups according to mosaic type, kernel size and the stride of convolutions. Fig. 14 (a) shows an example when the conventional data flow in [10] is used to implement the proposed Mosaic CNN).
Regarding claims 4, Kim further discloses the operation device, wherein the first operation unit performs a convolution operation on the input feature map and the kernel according to the first operation order information to output the at least one pixel information of the output feature map (page 770, right column, kernel weights, where I, WMSB, and m means Ifmap, MSBs of kernel weights, and the length of MSBs, respectively. Particularly, W1means the kernels whose values are all one. For zero prediction, only the sign of (1) can be checked. For example, if the sign of (1) for a particular Ofmap pixel is negative, that Ofmap pixel is predicted to be zero. W).
.

Allowable Subject Matter
8.	Claims 5-8, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Litvak et al. (US 2020/0401895) discloses neural network acceleration with zero skipping in which paragraph [0067] teaches the channel structure is fully aligned with the predication capabilities of the small look-ahead buffer and zero-skipping control of the CA, such that zero-skipping during deployment is perfect, and no cycles are wasted on processing zeros.  All mixed channels in all convolution filters may be similarly processed.  Once the structure and location of zeros is decided in all filters, the ANN may be fine-tuned using the zeros mask.

convolution processing apparatus may include a controller configured to load a pixel of an input image and skip a process associated with the pixel in response to a value of the loaded pixel being 0, a filter bank including at least one filter and configured to extract at least one kernel element corresponding to the pixel from the at least one filter based on an index of the pixel and an input channel of the pixel, and a multiplier-accumulator (MAC) configured to perform a convolution operation based on the value of the pixel and a value of the at least one kernel element and accumulatively store an operation result of the convolution operation, the operation result corresponding to an output image. 
	Lee et al. (US 2020/0210806) discloses [0127] The compressed input feature map 1010 may include non-zero pixels, such that the processor 110 may implement zero skipping by performing the convolution operation between the compressed input feature map 1010 and the 
kernel, and thus reduce a memory bandwidth. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        6/12/2021